,.j'· •   •    ,,~

          AO 245B (Rev. 02/0812019) Judgment in ci Crilninal Petty Case (Modified).                                                                            Page 1 ofl   (p

                                               UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                                                                     (For Offenses Com1nitted On or After Noven1ber 1, 1987)
                                           v.

                                Martin Ramirez-Valentin                                              CaseNumber: 3:19-mj-21444

                                                                                                    Casey J Donovan
                                                                                                    Defendant's Attorney


          REGISTRATION NO. 84331298

          THE DEFENDANT:
           ~ pleaded guilty to count(s) 1 of Complaint~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




              D was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

              Title & Section                 Nature of Offense                                                                         Count Number(s)
              8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                               1

              D The defendant has been found not guilty on count(s)                               ~~~~~~~~~~~~~~~~~~~




              D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                                                      dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                           D TIME SERVED

               ~   Assessment: $10 WAIVED ~ Fine: WAIVED
               ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative,                         charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                   Thursday, March 28, 2019
                                                                                                   Date oflmposition of Sentence
                                                                                                          /    '/
                                                                                                   i//'       ;,;1r    Ji
                                                                                                   IfONORA LE CAROL    . OSTBY
                                                              MAR 2 8 2019                         UNITED STATES MAGISTRATE JUDGE

                                                  CLERK, U.S. DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
              Clerk's Office Co                  --·-----                             DEPUTY                                                       3:19-mj-21444
                                                                                  .   ~--·--·--
